DETAILED ACTION
	The present application is being examined under the pre-AIA  first to invent provisions.  
This action is in reply to the communications filed on January 6, 2021.  The Applicant’s Amendment and Request for Reconsideration has been received and entered. 
Claims 1 and 5-8 are currently pending and have been examined. Claims 2-4 have been canceled. Claims 1, 5, and 8 have been amended. 
	
Response to Arguments
Applicant’s amendments necessitated the new grounds of rejection.
The previous rejections of claims 1 and 5-8 under 35 USC 112(a) and 35 USC 112(b) have been withdrawn in view of Applicant’s amendments.  
Regarding the rejection of claims 1 and 5-8 under 35 USC 101, Applicant’s arguments have been fully considered but they are not persuasive for the reasons established, infra.  Additionally, the Examiner respectfully argues that facilitating manual recording of the location information of the displayed commodity and the derived commodity information is not an improvement to the functioning of the computer itself or effect an improvement in any other technology or technical field, but rather, an improvement to business operations.  This improvement results in the ability to construct information about the location of a displayed commodity within a store or store map (App. Spec. Para [0015]-[0017]), as is indicated by the limitation “constructing the location information of the displayed commodity within a store by mapping the derived commodity information and the derived location information to a store map.”  Determining the location information of a commodity item within a store is related to marketing and sales activities – particularly because constructing the location information of a commodity item makes the item easier and faster to find, and thus purchase. This is not an improvement to the functioning of the computer itself or in a technological improvement on any technology.  Thus, the previous rejection of claims 1 and 5-8 under 35 USC 101 is maintained.
The Examiner invites Applicant to contact Examiner via telephonic communication to discuss possible amendments to further prosecution of this application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 5-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA , the applicant, regards as the invention.

Claim 1, and similarly claim 8, recites “deriving, with a controller, commodity information of the displayed commodity by comparing the first information with commodity information that is pre-stored in the controller (emphasis added).” As recited, it is unclear how commodity information may be derived from itself – as this is circular logic.  Consequently, one of ordinary skill in the art cannot determine how to avoid infringement of these claims because the metes and bounds of these claims are unclear.  
Claims 5-7 depend from claim 1 and thus inherit the deficiencies of claim 1. 
  
Claim 1 recites the limitation “deriving, with the controller, location information of the displayed commodity based on the second information when the display time included in the first information indicates that the user does not take the movement action at the location for the specific time or more” (emphasis added).  However, the claims do not actively recite that the display time included in the first information indicates that the user does not take the movement action at the location for the specific time or more.  Accordingly, this “when” limitation is merely conditional and not necessarily performed.  Conditional language renders the claim indefinite because the metes and bounds of the limitations are Examiner note:  To overcome this rejection, Applicant may include alternate forms of this limitation (e.g . . . when the display time included in the first information indicates that the user does not take the movement action at the location for the specific time or more / . . . when the display time included in the first information indicates that the user does take the movement action at the location for the specific time or more) or positively recite the trigger for the condition (e.g. determining the display time included in the first information indicates that the user does not take the movement action at the location for the specific time or more).
Claims 5-7 depend from claim 1 and thus inherit the deficiencies of claim 1. 

Claim 1, and similarly claim 8, recites “the display time included in the first information”.  There is insufficient antecedent basis for this limitation in the claims.  Consequently, it is unclear whether this display time included in the first information is the same display time as originally reference in “the commodity display information compris[ing] a display time (emphasis added)” or a different display time.  The metes and bounds of this claim are unclear because a person having ordinary skill in the art cannot determine how to avoid infringement.  
Claims 5-7 depend from claim 1 and thus inherit the deficiencies of claim 1. 



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 and 5-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Step 1.  When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.
Step 2A – Prong One.  If the claims fall within one of the statutory categories, it must then be determined whether the claims recite an abstract idea, law of nature, or natural phenomenon.
Step 2A – Prong Two.  If the claims recite an abstract idea, law of nature, or natural phenomenon, it must then be determined whether the claims recite additional elements that integrate the judicial exception into a practical application. If the claims do not recite additional elements that integrate the judicial exception into a practical application, then the claims are directed to a judicial exception.
Step 2B.  If the claims are directed to a judicial exception, it must be evaluated whether the claims recite additional elements that amount to an inventive concept (i.e. “significantly more”) than the recited judicial exception.
In the instant case, claims 1 and 5-7 are directed to a process and claim 8 is directed to a machine.
A claim “recites” an abstract idea if there are identifiable limitations that fall within at least one of the groupings of abstract ideas enumerated in the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).  In the instant case, claim 1, and similarly claim 8, recites the steps of: recognizing, commodity information, wherein the commodity information comprises at least one of an image of a displayed commodity, a barcode of the displayed commodity, or a Quick Response (QR) code of the displayed commodity; recognizing commodity display information, wherein the commodity display a user takesa commodity display action, a direction of the commodity display action, a duration of the commodity display action, or an extent of the commodity display action; storing first information generated based on the recognized commodity information, and the recognized commodity display information; recognizing movement information of the user, wherein the movement information of the user comprises at least one of a 2distance of a movement of the user, a direction of the movement of the user, a speed of the movement of the user, or a duration of the movement of the user; recognizing step information of the user, wherein the step information of the user is information regarding a number of steps taken by the user; storing second information generated based on the recognized movement information of the user and the recognized step information of the user; deriving commodity information of the displayed commodity by comparing the first information with commodity information that is pre-stored; determining whether the display time included in the first information indicates that the user does not take a movement action at a location for a specific time or more; deriving location information of the displayed commodity based on the second information when the display time included in the first information indicates that the user does not take the movement action at the location for the specific time or more; and constructing the location information of the displayed commodity within a store by mapping the derived commodity information and the derived location information to a store map -- these claims relate to certain methods of organizing human activity, particularly advertising, marketing, and sales activities/behaviors, as is indicated by the limitation “constructing the location information of the displayed commodity within a store by mapping the derived commodity information and the derived location information to a store map” – the “commodity information” and the “location information” obtained through the culmination of the preceding steps of the method.  Determining the location information of a commodity item within a store is related to marketing and sales activities – particularly because constructing the location information of a commodity item makes the item easier and faster to find, and thus purchase.
Further, the limitations of the claims are not indicative of integration into a practical application. Taking the claim elements separately, the additional elements of performing the steps with an image recognition sensor, a first action recognition sensor, a second action recognition sensor, a third action recognition sensor are recited at a high level of generality.  Consequently, the additional elements of 
The claim limitations recited in dependent claims merely narrow the abstract idea. Thus, claims 1 and 5-8 are directed to an abstract idea. 
As established supra, the Examiner notes that the technical elements of performing the steps with an image recognition sensor, a first action recognition sensor, a second action recognition sensor, a third action recognition sensor are recited at a high level of generality.  Consequently, the technical elements of performing the steps with an image recognition sensor, a first action recognition sensor, a memory, a second action recognition sensor, a third action recognition sensor, and a controller merely implement the abstract idea on a computer environment. 
When considering the elements and combinations of elements, the claim(s) as a whole, do not amount to significantly more than the abstract idea itself.  This is because the claims do not amount to an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer itself; the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment; the claims merely amounts to the application or instructions to apply the abstract idea on a computer; or the claims amounts to nothing more than requiring a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry.
The analysis above applies to all statutory categories of invention.  Accordingly, claims 1 and 5-8 are rejected as ineligible for patenting under 35 USC 101 based upon the same rationale.  
 

Allowable Subject Matter
Claims 1 and 5-8 are rejected under 35 U.S.C. 112(b) and 35 U.S.C. 101, but would be allowable if this rejection were overcome. The following is a statement of reasons for the indication of allowable subject matter:  
Upon review of the evidence at hand, it is hereby concluded that the evidence obtained and made of record, alone or in combination, neither anticipates, reasonably teaches, nor renders obvious the features of applicant's invention as the features amount to more than a predictable use of elements in the prior art.   




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER V LEE whose telephone number is (571)272-4778.  The examiner can normally be reached on Monday - Friday 9AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY A. SMITH can be reached on (571)272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNIFER V LEE/Examiner, Art Unit 3625      

/Jeffrey A. Smith/Supervisory Patent Examiner, Art Unit 3625